ON APPLICATION FOR REHEARING
PER CURIAM.
It has been called to our attention in an application for rehearing filed by Daniel, Judy, and Michelle Rhodes that, although we awarded Michelle Rhodes damages for past lost wages and future medical expenses in the body of the opinion, we omitted making those awards in the conclusion of the opinion. Therefore, the Rhodes’ application for rehearing is granted for the limited purpose of correcting this omission in the court’s May 5, 1995, opinion. The conclusion of the opinion is replaced with the following.
[Editor’s Note: Correction incorporated for purpose of publication.]